 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CARTER POOL,                                        Case No.: 19-CV-01103-LAB-WVG
12                                      Plaintiff,
                                                         ORDER ON JOINT MOTION TO
13   v.                                                  CONTINUE EARLY NEUTRAL
                                                         EVALUATION CONFERENCE
14   AMERIPARK, LLC,
15                                   Defendants.
16
17
18
19         Having considered the Parties’ Joint Motion to Continue Early Neutral Evaluation
20   Conference (Doc. No. 11), the Court HEREBY VACATES the Early Neutral Evaluation
21   (“ENE”) previously set for August 16, 2019, at 2:00 P.M., pursuant to the Court’s June 18,
22   2019 scheduling order (Doc. No. 6), in light of Plaintiff Carter Pool’s (“Plaintiff”) pending
23   Motion to Remand to State Court. The Court further ORDERS the Parties to contact this
24   Court’s Chambers within two business days of the ruling on Plaintiff’s pending motion to
25   allow the Court to set further proceedings, if necessary.
26         IT IS SO ORDERED.
27
28

                                                     1
                                                                              19-CV-01103-LAB-WVG
 1   Dated: July 29, 2019
 2
                            Hoii'. William V. Gallo
 3
                            United States Magistrate Judge
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                            2
                                                     19-CV-01103-LAB-WVG
